Citation Nr: 0514417	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-02 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastritis, 
secondary to medications for service-connected lumbosacral 
disc disease.

2.  Entitlement to service connection for sinusitis.

3.  Whether the RO properly reduced the evaluation assigned 
to service-connected prostate cancer, from 100 percent to 60 
percent, effective June 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to May 
1969, and from April 1970 to July 1985.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied service 
connection for sinusitis and for gastritis, secondary to 
medications for service-connected lumbosacral disc disease.  
The veteran filed a timely notice of disagreement with this 
decision in September 2001.  Thereafter, he perfected his 
appeal in March 2002, following the RO's issuance of a 
statement of the case in September 2001.

In April 2005, the appellant testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that this case must be remanded to ensure full and 
complete compliance with the duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

At his hearing before the Board, the veteran testified that 
he has been receiving ongoing treatment for gastritis and 
sinusitis at the VA medical center in Augusta, Georgia.  He 
also testified that he takes medication daily for his 
sinusitis condition.
Under these circumstances, the RO should, with the assistance 
of the veteran, attempt to obtain these records.  

The Board also finds that the veteran should be scheduled for 
the appropriate VA examinations to determine if he currently 
has an abdominal disorder (including gastritis) and/or a 
sinus disorder; and to determine if any condition found is 
related to his military service or his service-connected 
disabilities.

In an October 2003 rating decision, the RO proposed to reduce 
the disability rating assigned to the veteran's service-
connected prostate cancer, from 100 percent to 60 percent; 
and in a March 2004 decision, the RO assigned a reduced 60 
percent rating for this condition, effective from June 1, 
2004.  In March 2004, the veteran submitted a notice of 
disagreement with this decision, and requested a personal 
hearing before a Decision Review Officer. See 38 C.F.R. § 
20.201 (2004); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  A statement of the case 
(SOC) has not been sent to the veteran regarding this issue.  
In cases like this, the Board must remand the matter for 
issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the appeal is REMANDED for the following:
  
1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for gastritis (or 
any abdominal problems) and for sinusitis 
(or any sinus problems) since his 
discharge from the service in April 1985, 
and he should execute necessary records-
release forms.  The Board is particularly 
interested in treatment records since 
January 2000.  The RO should then attempt 
to obtain copies of the related medical 
records which have not previously been 
obtained.  Regardless of his response, 
treatment records, dating back to January 
2000 to the present, should be obtained 
from the VA medical center in Augusta, 
Georgia.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination of the 
stomach to determine the current existence 
and etiology of any abdominal disorder 
found, including gastritis.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
the following:  

Whether it is at least as likely as 
not that the veteran's current 
abdominal disorder: (1) resulted 
from his active duty military 
service, or (2) was caused or 
aggravated (made worse) by his 
service-connected lumbosacral disc 
disease (including effects of the 
medications taken for this 
condition). Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination to determine the current 
existence and etiology of any sinus 
disorder which may be present.  After a 
thorough review of the veteran's claims 
file, including his inservice and post 
service medical records, the examining 
physician should express an opinion as to 
whether it is at least as likely as not 
that any current sinus disorder found 
resulted from the veteran's active duty 
military service

4.  The RO should also issue an SOC to 
the veteran and his representative 
concerning the propriety of the reduction 
in the disability rating assigned the 
veteran's prostate disorder from 100 
percent to 60 percent disabling, 
effective in June 2004.  The veteran and 
his representative should be informed of 
the requirement of filing a timely 
substantive appeal subsequent to receipt 
of the SOC, in order to perfect that 
claim.  

5.  After completing the above, the RO 
should review the issues of service 
connection for sinusitis and for 
gastritis, secondary to medications for 
service-connected lumbosacral disc 
disease.  If either claim remains denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




